Citation Nr: 1214427	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Whether substantive appeal was received in a timely manner as to a February 2007 rating decision that denied service connection for severe muscle spasms, lumbar strain, chest pain, headaches, joint pain, fatigue, memory loss, and digestive problems, entitlement to non-service connected pension benefits, and that assigned a 10 percent rating for the residuals of a left ankle sprain.  


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993. 

In a February 2007 rating decision, the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky, denied the Veteran's claims listed on the title page of this decision.  The Veteran filed a notice of disagreement, and a January 2009 statement of the case was issued.  The Veteran did not file a substantive appeal.


FINDINGS OF FACT

1.   The Veteran was notified on February 27, 2007 of a February 2007 rating decision that denied service connection for severe muscle spasms, lumbar strain, chest pain, headaches, joint pain, fatigue, memory loss, and digestive problems, entitlement to non-service connected pension benefits, and that assigned a 10 percent rating for the residuals of a left ankle sprain, after granting service connection for the same.

2.  The Veteran filed a notice of disagreement in February 2008 with the February 2007 rating decision and was issued a statement of the case on January 14, 2009.  

3.  The Veteran filed a statement that was construed as a substantive appeal on June 5, 2009, which was not within 60 days of the January 14, 2009 Statement of the Case or within one year of the February 2007 rating decision.  


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have not been met. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R.§§ 20.101, 20.200, 20.202, 20.302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

The timeliness of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law, and not on the underlying facts or development of the facts.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no application.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Board notes it made two attempts to notify the Veteran of the jurisdictional problem, afford him the procedural safeguards of notice, and the opportunity to be heard on the question of timeliness.  Both letters were sent to the Veteran's last known address and both were returned as undeliverable.   There is no indication that the Veteran has attempted to contact the RO or the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address shown of record." See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  It is not the fault of VA that the Veteran has failed to provide a valid address where his mail can be delivered.  The duty to assist is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive). 




II.  Untimely Substantive Appeal Laws and Regulations

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2011).

A substantive appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed. It should also set out specific arguments related to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2011).  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  See 38 C.F.R. § 20.302. Extensions of time for filing a substantive appeal may be granted for good cause.  See 38 C.F.R. § 20.303 (2011).

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2011).

In March 2006, the Veteran requested, in pertinent part, service connection for residuals of a sprained left ankle, severe muscle spasms, lumbar strain, chest pain, headaches, joint pain, fatigue, memory loss, digestive problems, and nonservice-connected pension.  In a February 2007 rating decision, the RO issued a decision that denied the claims for service connection for severe muscle spasms, lumbar strain, chest pain, headaches, joint pain, fatigue, memory loss, and digestive problems, entitlement to nonservice-connected pension, and that assigned a 10 percent rating for the residuals of a left ankle sprain, after granting service connection for the same.  Notice of the decision was mailed to the Veteran on February 27, 2007.  The Veteran submitted a timely notice of disagreement in February 2008.  

On January 14, 2009, the RO issued an SOC that continued to deny his claims.  In a letter attached to the SOC, the RO enclosed a substantive appeal form (VA Form 9) and explained that the Veteran must file a formal appeal within 60 days of the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  In other words, the Veteran had until March 14, 2009 to file his substantive appeal.

On June 5, 2009, the Veteran indicated that he had not yet received a VA Form 9.  He requested that a copy be sent to him and that he be given an extension.  Although his intent to appeal the February 2007 decision was not clearly conveyed, to include identification of the issues being appeal, the RO appears to have construed the June 2009 statement as substantive appeal.  The RO transferred the case to the Board in July 2009.  

Having reviewed the record in its entirety, the Board finds that the Veteran failed to submit a timely substantive appeal with respect to the February 2007 rating decision.  The receipt of the June 2009 statement from the Veteran was more than six weeks past the deadline for submitting his appeal.  The fact that the VA Form 9 may not have been enclosed with the SOC did not hinder his ability to file appeal.  The letter attached to the SOC merely indicated that the Veteran had the option to use the form to complete his appeal.  Rule 202 clearly conveys that a substantive appeal consists of a properly executed VA Form 9 or correspondence indicating the issues that the veteran wishes to appeal.  Moreover, the Veteran has provided no explanation or good cause for his failure to respond in a timely manner.  There is also no evidence that the Veteran made any attempt to contact the RO prior to the expiration of the appeal period and request an extension.  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

The Board finds however, that Percy is distinguished from this Veteran's claim.  In the present claim, the Veteran was informed in the January 14, 2007 SOC that he had only 60 days to submit a substantive appeal.  At no point, did VA waive any objections to the timeliness or provide the Veteran with any indication that his June 2007 statement had been accepted as timely.  Thus, while the Board recognizes that Percy indicates that substantive appeals may be accepted when untimely, when circumstances warrant, the Board finds no compelling reason in this case to accept this appeal. 

Therefore, the Board must dismiss the claims on the basis that a substantive appeal was not received regarding these issues.  Absent a timely filed substantive appeal, or a timely request for an extension of time for submission, the Board is without jurisdiction to adjudicate the claims, and these matters must be dismissed.  38 C.F.R. § 20.101.  The law and regulations are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




(CONTINUED NEXT PAGE)

ORDER

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claims of entitlement to service connection for severe muscle spasms, lumbar strain, chest pain, headaches, joint pain, fatigue, memory loss, and digestive problems, entitlement to non-service connected pension benefits, and that assigned a 10 percent rating for the residuals of a left ankle sprain which the RO denied in February 1007; and, the appeal is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


